        Case 1:19-mc-00145-TSC Document 384 Filed 01/04/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

---------------------------------x
- the Matter of the
In
Federal Bureau of Prisons’ Execution :
Protocol Cases,
                                     :
Lead Case: Roane et al. v. Barr                        Case No. 19-mc-00145 (TSC)
                                     :

THIS DOCUMENT RELATES TO:                        :

James H. Roane, Jr. et al. v. William Barr, :
Case No. 05-2337
---------------------------------x
-
ERRATUM TO JOINT REPLY MEMORANDUM OF COREY JOHNSON AND DUSTIN
  HIGGS IN FURTHER SUPPORT OF MOTIONS FOR PRELIMINARY INJUNCTION

       Plaintiffs respectfully submit the attached replacement declaration of Corey Johnson.

The version of the declaration filed with Plaintiffs’ reply brief, while verified, was not signed

due to time and logistical constraints stemming from Mr. Johnson’s incarceration. Other than

now being signed and dated, there are no changes to the declaration.

Dated: January 4, 2020                        Respectfully submitted,

                                              /s/ Donald P. Salzman
                                              Donald P. Salzman, D.C. Bar Number #479775
                                              SKADDEN, ARPS, SLATE,
                                                  MEAGHER & FLOM LLP
                                              1440 New York Avenue, N.W.
                                              Washington, DC 20005-2111
                                              (202) 371-7983

                                              Alexander C. Drylewski
                                               (admitted pro hac vice)
                                              SKADDEN, ARPS, SLATE,
                                                 MEAGHER & FLOM LLP
                                              One Manhattan West
                                              New York, NY 10001
                                              (212) 735-3278

                                              Counsel for Plaintiff Corey Johnson
Case 1:19-mc-00145-TSC Document 384 Filed 01/04/21 Page 2 of 3




                            /s/ Alex Kursman
                            Alex Kursman
                            Devon Porter
                            Federal Community Defender Office, E.D. Pa.
                            601 Walnut Street, Suite 545 West
                            Philadelphia, PA 19106
                            (215) 928-0520

                            Counsel for Plaintiff Dustin Higgs




                               2
        Case 1:19-mc-00145-TSC Document 384 Filed 01/04/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 4th of January, 2021, I electronically filed the foregoing with

the Clerk of Court using the CM/ECF system, which will then send notification of such filing to

all parties and counsel included on the Court’s Electronic Mail notice list.




                                              /s/ Donald P. Salzman
                                              Donald P. Salzman, D.C. Bar Number #479775
                                              SKADDEN, ARPS, SLATE,
                                                  MEAGHER & FLOM LLP
                                              1440 New York Avenue, N.W.
                                              Washington, DC 20005-2111
                                              (202) 371-7983




                                                 3
Case 1:19-mc-00145-TSC Document 384-1 Filed 01/04/21 Page 1 of 5




                   EXHIBIT 1
Case 1:19-mc-00145-TSC Document 384-1 Filed 01/04/21 Page 2 of 5
Case 1:19-mc-00145-TSC Document 384-1 Filed 01/04/21 Page 3 of 5
Case 1:19-mc-00145-TSC Document 384-1 Filed 01/04/21 Page 4 of 5
Case 1:19-mc-00145-TSC Document 384-1 Filed 01/04/21 Page 5 of 5
